Citation Nr: 1404335	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-13 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a right knee disability.

3.  Entitlement to service connection for a low back disability, claimed as secondary to a right knee disability.

4.  Entitlement to service connection for a sleep disorder, claimed as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Mrs. V.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION


Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran did not have a period of active service; he had a period of active duty for training from June 1966 to October 1966, and he thereafter served with the New York Air National Guard until July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision of April 2012 of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims on the basis that there was no evidence that his right knee disability is related to an injury incurred or aggravated in the line of duty.  

The Veteran and his wife testified in an August 2013 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In September 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The most probative evidence of record does not indicate that the onset of the Veteran's right knee disability was during his active duty for training or during a period of inactive duty for training, nor is there evidence that the Veteran's right knee disability increased in severity while the Veteran was performing on a period of inactive duty for training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a left knee disability, claimed as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for a low back disability, claimed as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2013).

4.  The criteria for service connection for a sleep disorder, claimed as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A January 2013 letter provided information as to how claims made with regard to periods of ADCUTRA or INACDUTRA may be substantiated.  The claim was subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records, service personnel records, and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  At his August 2013 hearing, the Veteran stated that he receives Social Security benefits; it is not clear whether these benefits are related to his age (as the Veteran is in his late 60s) or to a disability, and no attempt to obtain records from the SSA has been undertaken.  Despite the duty to assist, VA may "focus its efforts on obtaining documents that have a reasonable possibility of assisting claimants in substantiating their claims for benefits."  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the Veteran's claim is being denied because the Board does not find evidence of an in-service injury; even if the Veteran were receiving disability benefits, there is no possibility that these records could affect the determination that the Veteran's current disabilities are not related to his inactive service.  The records are thus not relevant, and they do not need to be obtained.  

A VA examination was conducted in February 2012; the Veteran has argued (and the Board agrees) that this examination was inadequate.  A remand for an adequate examination is not required, however.  For the purposes of this appeal, the Board concedes that the Veteran currently suffers from each of his claimed conditions.  Further, where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required. Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, to establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran did not serve on active duty.  For periods of Active Duty for Training (ACDUTRA), service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing ACDUTRA; for periods of Inactive Duty for Training (INACDUTRA), service connection is only warranted for injuries incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110 (West 2002); 38 C.F.R. § 3.6(c), (d), 3.303 (2010).  

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

For the purpose of this appeal, the Board concedes that the Veteran suffers from each of his claimed disabilities.  A private treatment record does show that the Veteran has been diagnosed as suffering from degenerative disc disease of the lumbar spine.  Though the July 2011 VA examination did not diagnose the Veteran as suffering from left knee or right knee disabilities, this examination did show that the Veteran had reduced range of motion and complaints of pain in each knee.  

There is, however, no credible evidence that the Veteran injured his right knee during a period of active or inactive service, or that his knee disability was aggravated during a period of inactive service.  The Veteran did not have a period of active duty service; he served on ACDUTRA, then had numerous periods of INACDUTRA while serving in the New York Air National Guard.  The Veteran does not contend that he injured his right knee during his period of active duty for training.  Thus, service connection is only warranted for disabilities due to an injury incurred in or aggravated during his periods of INACDUTRA.  

On his July 2011 claim, the Veteran stated that his right knee disability began in September 1969; he stated that he injured his knee during a drill weekend, and that he was later discharged due to this injury.  At his February 2012 VA examination, the Veteran stated that he injured his right knee in 1968 when he fell while balancing on a stool.  In an April 2013 letter, the Veteran stated that he injured his knee in a fall during a two-week drill period; he stated that he informed his sergeant of this injury, and that he sought treatment from his doctor.  

The Veteran's service treatment records and service personnel records do not support his contentions.  On an October 1968 report of medical history, the Veteran denied suffering from arthritis or rheumatism; from bone, joint, or other deformities; and from a trick or locked knee.  

In a letter dated September 10, 1969, the Veteran's private doctor, B.B., MD, stated that the Veteran was under his care in the prior week "for an acute severe recurrent traumatic synovitis and bursitis of the right knee.  This came on following a very minor strain."  Dr. B.B. stated that this is a recurrent condition which the Veteran has had for many years.  He noted that the Veteran's last episode "was a spontaneous attack in November 1966 "  (one month after his ACDUTRA).  In a letter dated September 18, 1969, Dr. B.B. stated that the Veteran's attacks "have been precipitated with very mild or no trauma."  

At a September 1969 drill weekend, the Veteran complained of "recent acute recurrent synovitis and bursitis of [the] right knee."  An October 1969 orthopedic service treatment record stated that the Veteran had a "3 year history of intermittent, acute right knee pain and swelling."  He had no history of injury.  He was diagnosed as suffering from recurrent synovitis of the right knee with an unknown etiology.  In November 1969, he was placed on a physical profile until May 1970.  He was then discharged on account of his knee disability.  On his May 1970 medical history at discharge, the Veteran stated that he had recurring bursitis and fluid retainment since the age of 18.  

These records fail to show that the Veteran injured his right knee during a period of INACDUTRA.  The Veteran himself has been inconsistent in describing the dates and circumstances of his initial injury, initially stating that he injured his knee in September 1969, then stating that the injury occurred during a two-week drill period in 1968.  Regardless, the service treatment records do not support the Veteran's varying contentions.  The Veteran's private physician stated that the Veteran's right knee disability occurred following a minor strain, and the Veteran denied suffering any injury at his October 1969 orthopedic examination.  

There is also no evidence that the Veteran's right knee disability was aggravated during a period of INACDUTRA.  Dr. B.B.'s September 10, 1969 letter stated that he had treated the Veteran the week prior, placing the date of the onset or aggravation of the Veteran's condition around September 3, 1969.  His service personnel records show that he had a period of two days of INACDUTRA beginning August 17, 1969, and he did not have another period until September 20, 1969, the date he first complained of a knee condition in his service treatment records.  Any onset or increase of this disability thus occurred outside of a period of INACDUTRA.  

Each of the Veteran's other three claims are all derivative of his service connection claim for his right knee.  As service connection is not warranted for his right knee disability, service connection is not warranted for these claims, either.  

The preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved; and service connection for a right knee disability and for the claimed secondary disabilities is not warranted.














ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability, claimed as secondary to a right knee disability, is denied. 

Entitlement to service connection for a low back disability, claimed as secondary to a right knee disability, is denied.

Entitlement to service connection for a sleep disorder, claimed as secondary to a right knee disability, is denied. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


